 



EXHIBIT 10.1

             
 
      February 12, 2008    
Sumitomo Rubber Industries, Ltd.
       
6-9, 3-chome
           
Wakinohama-cho, Chuo-ku
           
Kobe 651-0072
           
Japan
           

Re:     Matters relating to Indemnification under Alliance Agreements, including
without limitation, the Umbrella Agreement dated as of June 14, 1999 by and
between The Goodyear Tire & Rubber Company (“Goodyear”) and Sumitomo Rubber
Industries, Ltd. (“SRI”) and this Amendment No. 4 to the Umbrella Agreement
Gentlemen:
     Various of the undersigned parties to indemnification rights have been
discussing a resolution relating to unresolved past, present and future claims
for certain matters and representations and warranties for indemnification under
the Alliance Agreements. To conclude these discussions, Goodyear and SRI hereby
agree to adopt this writing as Amendment No. 4 to the Umbrella Agreement in
consideration of the mutual discharge and release set forth herein.
     By this writing as of the date hereof, all of the undersigned hereby waive,
release, discharge and/or relinquish any and all rights and claims arising in
any way out of any matter that would give rise to rights of indemnification
under Article XV of the Umbrella Agreement as set forth therein and/or as such
Article XV is incorporated into any of the other Alliance Agreements to the
extent such rights would be based either

  (i)   upon matters stated in Schedules 15.02(c)(i) and (ii) of the Umbrella
Agreement or     (ii)   upon any breach of any representation or warranty
referenced in such Article XV,

except that the following matters shall continue to qualify for indemnification
as provided under the Umbrella Agreement and/or the other Alliance Agreements:
For Goodyear, under Article 15.02(c)(i), item (1)(a), Montluçon Landfill —
contamination, as stated on Schedule 15.02(c)(i); and
For SRI, under Article 15.02(c)(ii), item 2, US$5,850,661 claim by former
employees of Goodyear’s Salonica factory in relation to termination of their
employment, as stated on Schedule 15.02(c)(ii).



--------------------------------------------------------------------------------



 



 

Sumitomo Rubber Industries, Ltd.
Page 2 of 5
     For the avoidance of doubt, the undersigned intend the foregoing to be
effective as a bar to, and to be the sole, exclusive, final and definitive
resolution of, any and all rights and claims arising from the matters described
above, irrespective of the legal theory upon which such rights or claims are
based, including without limitation, any claim, whether known or unknown, based
on contract, fraud, misrepresentation, fiduciary duty, tort or otherwise,
including without limitation, rights and claims based on the foregoing by any of
the JVCs or any of their shareholders or Affiliates. Except as set forth herein,
this writing is not intended to affect the separate rights of the undersigned,
such as their rights and responsibilities for product liability/completed
operations claims attributable to pre-Closing (September 1, 1999) events (See
Articles 18.2 and 18.3 of the Joint Venture Agreement for Europe, Article 14.3
of the Joint Venture Agreement for North America, Article 14.2 of the
Replacement Sales Asset Purchase Agreement, Article 10.1.2 of the Joint Venture
Agreement for the Japan Replacement Joint Venture and Article 10.1.2 of the
Joint Venture Agreement for the Japan OE Joint Venture) or similar rights and
responsibilities arising out of events occurring on or after the Closing date
(September 1, 1999).
     The undersigned agree to the foregoing and also agree that the Umbrella
Agreement, and to the extent necessary to carry out the foregoing, any of the
other Alliance Agreements, shall be amended hereby to give effect to the
foregoing, but in all other respects the other terms and conditions of the
Alliance Agreements shall continue without change. All expressions used in this
document shall have the same meanings as are ascribed to them in the Umbrella
Agreement and the other Alliance Agreements unless otherwise defined herein. The
provisions of Article XVIII of the Umbrella Agreement are hereby incorporated
into and made a part of this writing by this reference, and this document shall
be governed as if it is one of the agreements governed by such provisions of
Article XVIII. The undersigned acknowledge by their signatures that they have
had the opportunity to review the foregoing with their counsel and understand
its provisions.
     If you are in agreement with the foregoing, please so indicate by signing
this document and the accompanying duplicate copies, one copy of which is for
your files.
Sincerely,

            THE GOODYEAR TIRE & RUBBER COMPANY
      By:   /s/ Christopher W. Clark              Christopher W. Clark       
     Senior Vice President
     Global Sourcing     

             
 
  Attest:   /s/ Anthony E. Miller    
 
           
 
      Anthony E. Miller
Assistant Secretary    



--------------------------------------------------------------------------------



 



 

Sumitomo Rubber Industries, Ltd.
Page 3 of 5
Accepted and agreed to by all the undersigned
as of the date first above written:
SUMITOMO RUBBER INDUSTRIES, LTD.,
for itself and as successor by merger for
DUNLOP JAPAN LIMITED

         
By:
  /s/ Takaki Nakano    
 
       
 
       Takaki Nakano
     Director and Senior Executive Officer
 
       
Attest:
  /s/ Makoto Teshima    
 
       
 
  Makoto Teshima
General Manager, Legal Department
 
        GOODYEAR, S.A.,     a French corporation    
 
       
By:
  /s/ Philippe Degeer    
 
       
 
       Philippe Degeer
     Chairman of the Board
 
        GOODYEAR, S.A.,     a Luxembourg corporation    
 
       
By:
  /s/ Arthur de Bok    
 
       
 
       Arthur de Bok
     President of the Board of Directors
 
       
By:
  /s/ Hermann Lange    
 
       
 
       Hermann Lange
     Finance Director



--------------------------------------------------------------------------------



 



 

Sumitomo Rubber Industries, Ltd.
Page 4 of 5

          GOODYEAR CANADA INC.    
 
       
By:
  /s/ J. S. Coulter    
 
       
 
        J. S. Coulter
      President    
 
       
By:
  /s/ R. M. Hunter    
 
       
 
       R. M. Hunter
     Assistant Secretary    
 
              GOODYEAR WINGFOOT LIMITED (formerly
called Nippon Goodyear Kabushiki Kaisha)
 
       
By:
  /s/ Tadashi Yokoyama    
 
       
 
       Tadashi Yokoyama
     Representative Director    
 
        SRI USA, INC.    
 
       
By:
  /s/ Yasuyuki Sasaki    
 
       
 
       Yasuyuki Sasaki
     Treasurer    
 
       
GOODYEAR DUNLOP TIRES EUROPE B.V.
 
       
By:
  /s/ Arthur de Bok    
 
       
 
       Arthur de Bok
     President of the Board of Directors
 
       
By:
  /s/ Dominique Golsong    
 
       
 
       Dominique Golsong
     Director A    



--------------------------------------------------------------------------------



 



 

Sumitomo Rubber Industries, Ltd.
Page 5 of 5

          GOODYEAR DUNLOP TIRES NORTH AMERICA, LTD.
 
       
By:
  /s/ Joseph Copeland    
 
       
 
       Joseph Copeland
     Chairman and President    
 
       
Attest:
  /s/ Michael R. Rickman    
 
       
 
       Michael R. Rickman
     Secretary    
 
        GOODYEAR JAPAN LIMITED (formerly called Fukada Production Centre
Limited)    
 
       
By:
  /s/ Katsuhiko Nakagawa    
 
       
 
       Katsuhiko Nakagawa
     Representative Director    
 
        DUNLOP GOODYEAR TIRES LTD.    
 
       
By:
  /s/ Yoshinori Yamada    
 
       
 
       Yoshinori Yamada
     Representative Director    

 